Citation Nr: 0127622	
Decision Date: 12/21/01    Archive Date: 12/28/01	

DOCKET NO.  97-23 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected hypertensive heart disease and angina 
pectoris prior to May 11, 1999.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) prior to January 12, 1998.


REPRESENTATION

Appellant represented by:	McKinnley Morgan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to August 1967.  

This matter arises from a May 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that increased the evaluation for the veteran's 
service-connected heart disease from 30 percent to 
100 percent effective May 11, 1999.  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.  The 
Board remanded this case to the RO in August 2000 for 
additional development and adjudication of the issues on 
appeal.  That was accomplished, and the case was returned to 
the Board for further appellate consideration in October 
2001.  

The Board has construed the issues on appeal to be as stated 
on the cover page of this decision for reasons that will be 
explained in detail below. 


FINDINGS OF FACT

1.  Prior to January 12, 1998, the veteran's hypertensive 
heart disease with angina was manifested by diastolic 
pressure of 110 or less, angina pectoris requiring medication 
twice weekly, minimal coronary artery disease, and mild 
limitation of physical activity.  

2.  Subsequent to January 12, 1998, the veteran's service-
connected hypertensive heart disease with angina pectoris has 
been manifested by chest pain associated with exertion and 
requiring medication every 2 or 3 days, and metabolic 
equivalents (METs) levels estimated at 2-3.  

3.  The veteran purportedly last worked on September 27, 
1996.  

4.  The veteran completed high school, and has work 
experience in road construction, as a truck driver, oil rig 
driller, and farmer.  

5.  The veteran's hypertensive heart disease with angina 
pectoris, by itself, does not preclude him from obtaining or 
retaining substantially gainful employment.  

6.  Hypertensive heart disease with angina pectoris is the 
veteran's only service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
hypertensive heart disease with angina pectoris prior to 
January 12, 1998, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code (DC) 7007 (1997, effective prior to January 12, 1998).  

2.  The criteria for a total disability rating for 
hypertensive heart disease with angina pectoris effective 
January 12, 1998, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.104, DC 7007 
(2001); 38 C.F.R. § 4.104, Diagnostic Code 7007(as effective 
January 12, 1998).

3.  The criteria for TDIU due solely as the result of the 
veteran's service-connected disability prior to January 12, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA.  VCAA is applicable 
to all claims filed on or after the date of enactment or 
filed before the date of enactment and not yet final as of 
that date.  See VCAA, § 7, subpart (a), 114 Stat. 2096, 2099; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Further, VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA and the VA implementing 
regulations, the Board finds that VA's duties have been 
fulfilled in this regard.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The discussions in the rating decision, the statement 
of the case, and the information sent to the appellant 
informed him of the evidence needed to substantiate his 
claim, and otherwise complied with VA's notification 
requirements.  The veteran also was given a personal hearing 
before a hearing officer at the RO.  As such, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence 

is needed.  The Board also finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal have been 
obtained. 

Thus, even though the VCAA was enacted and the implementing 
regulations promulgated during the pendency of this appeal, 
and therefore, have not been considered by the RO, there is 
no prejudice to the veteran in proceeding with the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).

I.  Entitlement to an effective date prior to May 11, 1999 
for hypertensive
heart disease and angina pectoris

The disability evaluation for the veteran's hypertensive 
heart disease with angina pectoris was increased from 
30 percent to 100 percent by the RO effective May 11, 1999.  
The veteran contends that the increased evaluation should be 
effective from an earlier date.  In this regard, increased 
disability compensation may be awarded, based on a claim for 
increase, in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefore.  
See 38 U.S.C.A. § 5110(a) (West 1991).  The corresponding VA 
regulation indicates that an increased evaluation shall be 
granted as of the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(o)(1) (2000).  Thus, an effective date for an 
increased rating may be assigned later than the date of 
receipt of claim if the evidence indicates that the increase 
in disability actually occurred after the claim was filed; 
however, it cannot be granted from a date earlier than the 
date of claim.

Parenthetically, the Board notes that effective January 12, 
1998, substantive changes were made to the schedular criteria 
for evaluating hypertensive heart disease.  See 38 C.F.R. 
§ 4.104, DC 7007, effective January 12, 1998.  When the law 
or regulation applicable to a given claim changes after the 
claim has been filed 

or reopened but before the appeal process has been concluded, 
the version most favorable to the veteran will apply, absent 
Congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore, in 
order to give the veteran every consideration with respect to 
his appeal, the Board will consider former and revised 
schedular criteria in evaluating the veteran's service-
connected hypertensive heart disease with angina pectoris.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from a given disability.   See 38 U.S.C.A. 
§ 1155.  Although regulations require that, in evaluating a 
given disability, that disability will be viewed in relation 
to its whole recorded history (see 38 C.F.R. § 4.41 (2000)), 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Prior to January 12, 
1998, a 30 percent disability rating was warranted for 
hypertensive heart disease if definite enlargement of the 
heart, sustained diastolic hypertension of 100 or more, and 
moderate dyspnea on exertion was present.  A 50 percent 
evaluation required marked enlargement of the heart 
(confirmed by roentgenogram or an apex beat beyond the 
midclavicular line), sustained diastolic hypertension with 
diastolic pressure of 120 or more (that may later have been 
reduced), dyspnea on exertion, and the preclusion of more 
than light manual labor.  A 100 percent rating required 
definite signs of congestive heart failure and the preclusion 
of more than sedentary employment.  See 38 C.F.R. § 4.104, DC 
7007 (effective prior to January 12, 1998).  

The regulations for the evaluation of disabilities of the 
cardiovascular system were revised, as previously mentioned, 
effective January 12, 1998.  See 62 Fed. Reg. 65,207-65,224 
(Dec.11, 1997).  Under the new regulations, hypertensive 
heart 

disease with work load of greater than 7 METs but not greater 
than 10 METs resulting in dyspnea, fatigue, angina, dizziness 
or syncope, or requiring continuous medication warrants a 
10 percent rating.  A 30 percent rating is warranted with a 
work load of greater than 5 METs, but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy 
or dilatation on electrocardiogram or X-ray.  A 60 percent 
rating is warranted with more than one episode of acute 
congestive heart failure in the past year, or; work load of 
greater than 3 METs, but not greater than 5 METs, resulting 
in dyspnea, fatigue, angina, dizziness or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent; a 100 percent rating is warranted when there is 
chronic congestive heart failure or; work load of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  See 38 C.F.R. § 4.104, DC 
7007 (effective January 12, 1998).  It is within the 
foregoing context that the veteran's appeal must be 
evaluated.

The facts are as follows.  The veteran was hospitalized at a 
VA medical facility on September 27, 1996.  He complained of 
recurrent headaches accompanied by aphasia, increased blood 
pressure, facial numbness, and chest pain.  Various tests 
were rendered to determine whether the veteran had suffered 
either a myocardial infarction or a cerebrovascular accident.  
Neither was confirmed.  Although his blood pressure was 
elevated, medications administered reduced his systolic blood 
pressure to approximately 120.  Additional tests conducted 
also failed to indicate the presence of marked enlargement of 
the heart or congestive heart failure.  During his 
hospitalization, the veteran filed a claim for increased 
disability compensation for hypertensive heart disease with 
angina pectoris.  He then filed a claim for TDIU on 
October 30, 1996.  

The veteran then reported to a VA emergency room on 
November 21, 1996, complaining of presternal chest pain with 
right arm numbness, right facial numbness, and a frontal 
headache of one day's duration.  His hospital course was 

unremarkable, and it was felt that his primary problems were 
due to anxiety.  He also was noted to be suffering from 
orthostatic hypotension, attributed mainly to the 
antihypertensive medicines that he was taking.  As a result, 
the dosage was cut in half.  

The veteran underwent a VA cardiological examination on 
June 25, 1998.  The examiner noted the veteran's complaints 
and medical history.  At the time of the 
examination, the veteran's blood pressure was 170/90.  His 
heart rhythm and rate were regular, and heart sounds were 
normal.  No carotid bruits were noted.  Hypertensive heart 
disease, minimal coronary artery disease, stable angina, and 
right carotid artery stenosis were diagnosed; these were felt 
to result in mild limitation of physical activity.  The 
veteran also was noted to have adequate hemodynamic flow with 
no significant impairment of coronary flow reserve.  It was 
noted that the veteran took nitroglycerin approximately every 
2 or 3 days for chest pain associated with exertion.  

On May 11, 1999, the same physician that conducted the 
January 25, 1998, VA examination was asked to clarify certain 
matters raised by the record.  The examiner opined that the 
symptomatology associated with the veteran's service-
connected heart disability remained essentially unchanged 
from that noted during the June 25, 1998, examination.  The 
examiner added that the veteran's METs level was 2-3.  

During additional treatment received by the veteran in 
December 1999, his blood pressure was noted to be 166/106.  
He indicated to the treating physician that he was upset 
regarding his tobacco crop.  His blood pressure in March of 
that year had been noted to be 170/98.  He indicated that he 
still had chest pain with exertion that was always relieved 
with rest and nitroglycerin.  

The veteran again underwent a VA cardiological examination in 
November 2000.  Again, his complaints and his medical history 
were noted by the examining 

physician.  The veteran was observed to have adequate 
hemodynamic stress with no evidence of significant impairment 
of coronary flow reserve.  Both carotid pulses were markedly 
diminished but present.  No bruits were noted.  The examiner 
indicated that the history of dizziness and blackout spells 
complained of by the veteran could be interpreted as 
resulting from transient ischemic attacks.  

The foregoing indicates that, prior to January 12, 1998, the 
symptomatology associated with the veteran's hypertensive 
heart disease was not more than 30 percent disabling pursuant 
to applicable schedular criteria then in effect.  He did 
not have marked enlargement of the heart, sustained diastolic 
hypertension with diastolic pressure of 120 or more, or 
definite signs of congestive heart failure.  See 38 C.F.R. 
§ 4.104, DC 7007 (effective prior to January 12, 1998).  
Thus, the preponderance of the evidence is against an 
evaluation in excess of 30 percent under the "old" criteria 
in effect prior to January 12, 1998.  

However, as the result of a VA cardiological examination 
conducted in June 1998, the veteran was found to have a METs 
level estimated to be in the 2-3 range.  Normally, a more 
specific measurement of the metabolic level is required, and 
an estimate of the metabolic equivalents level would not 
satisfy the preponderance of the evidence.  However, in this 
case, the examiner has stated that more exact measurements of 
the metabolic equivalents level is medically contraindicated.  
Thus, the estimate is accepted under the circumstances of 
this case.  As such, this estimate is accepted as warranting 
a 100 percent rating, i.e., a total schedular disability 
evaluation.  

While it is true that this assessment was offered by a VA 
examining physician on May 11, 1999, the examiner observed 
that the veteran's symptomatology had remained essentially 
unchanged since the earlier VA cardiological examination on 
June 25, 1998.  Also noteworthy is that no medical 
professional had offered an opinion regarding the veteran's 
METs level prior thereto.  Resolving any doubt as to the 
veteran's level of disability at that time in the veteran's 
favor, the medical 

evidence establishes that the 100 percent evaluation is 
factually ascertainable as of January 12, 1998.  Given that 
the veteran had a claim for increased disability compensation 
pending at that time, an earlier effective date of January 
12, 1998 for a grant of a total disability rating for 
hypertensive heart disease with angina pectoris is warranted.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

II.  Entitlement to TDIU prior to January 12, 1998

The final matter remaining is whether the veteran's 
hypertensive heart disease with angina pectoris rendered him 
unemployable prior to January 12, 1998.  Controlling 
regulations do not permit an award of TDIU during a period of 
time for which a claimant is receiving a 100 percent 
schedular rating, since an award of TDIU under such 
circumstances would not result in any increased benefit.  
Herlehy v. Principi, 15 Vet. App. 33 (2001); Green v. Brown, 
11 Vet. App. 472, 476 (1998) (veteran with a 100 percent 
schedular rating for service-connected disability is not 
eligible for TDIU evaluation).  However, the veteran's claim 
for TDIU prior to January 12, 1998, is not moot, and, as such 
is before the Board for appellate review.  

Again, the Board notes that the veteran filed a claim for a 
total disability rating based upon individual unemployability 
in October 1996.  In order to establish entitlement to a 
total disability rating based upon individual unemployability 
resulting from service-connected disability, there must be 
physical and/or psychological impairment so severe in nature 
that it would be impossible for the average person to follow 
a substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In this regard, a total disability rating for 
compensation purposes may be assigned where the schedular 
rating is less than total providing that, if a claimant has 
more than one service-connected disability, at least one 
disability must be ratable at 40 percent or more, and there 
must be sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).  Alternatively, if the veteran has only one 
service-connected disability, it must be ratable at 
60 percent or more.  Id.  In the instant case, the 

veteran's hypertensive heart disease with angina pectoris is 
his only service-connected disability, and that was evaluated 
as only 30 percent disabling prior to January 12, 1998.  
Thus, the veteran does not meet the threshold requirements 
for a grant of TDIU prior to that date pursuant to the 
provisions of 38 C.F.R. § 4.16(a).  

Notwithstanding this, however, the veteran may be granted a 
total disability rating if the evidence of record 
demonstrates that he is unable to secure or follow a 
substantially gainful occupation as a factual matter because 
of his service-connected disability.  See 38 C.F.R. 
§ 4.16(b).  In making such a determination, the veteran's age 
is not for consideration.  See 38 C.F.R. § 4.19.  The record 
indicates that the veteran reportedly last worked in 
September 1996.  The veteran has a high school education, and 
has work experience running a pneumatic drill, experience in 
road construction, factory work, and has worked on an oil 
rig, in addition to having been 
a farmer.

The medical evidence establishes that, prior to January 12, 
1998, the veteran was medically advised not to engage in 
"strenuous" work.  This followed the veteran's 
VA hospitalization on September 27, 1996.  At that time, he 
had bilateral upper extremity numbness and facial numbness.  
He was admitted to cardiology, and a myocardial infarction 
was ruled out.  A neurology consultation and a lumbar 
puncture, computerized tomography scan, and carotid Doppler 
all were within normal limits.  At that time, it was felt 
that the veteran's primary problem was anxiety.  

He again was admitted to a VA medical facility on 
November 22, 1996.  His mental status was within normal 
limits, as was a neurological workup.  His hospital course 
was unremarkable, and it was again felt that his primary 
problems were due to anxiety.  

In August 1997, the veteran underwent a VA psychiatric 
examination.  Dementia secondary to organic brain syndrome of 
unknown etiology was diagnosed.  During a VA cardiovascular 
examination conducted in June 1998, the veteran was observed 
to be quite anxious, with no visible signs or symptoms of 
transient ischemic attacks or cerebrovascular accident.  His 
heart rhythm and rate were normal, as was the results of an 
echocardiogram.  Hypertensive heart disease with minimal 
coronary artery disease and right carotid artery stenosis, 
resulting in mild limitation of physical activity was 
diagnosed.  

Studies conducted in October 1997 reflected moderate 
narrowing of the left internal carotid artery at or below the 
level of the clinoid process.  The right internal carotid 
artery, however, was unremarkable.  The anterior, middle, and 
posterior cerebral arteries also were unremarkable, and the 
anterior communicating artery was patent.  The diagnostic 
impression was moderate stenosis of the left internal carotid 
artery at or below the level of the clinoid process.

During VA medical treatment administered in 1999 and 2000, 
the veteran was observed to have normal left ventricular wall 
motion and ejection fraction.  The estimated ejection 
fraction was approximately 60 percent.  Left atrial 
enlargement was present.  The right aspect of the veteran's 
heart was observed to be prominent, but normal right 
ventricular function was observed.  So, too, was normal 
mitral, aortic, and tricuspid valve function, notwithstanding 
a slightly calcified mitral ring.  The veteran's heart also 
was observed to have a normal sinus rhythm, and the results 
of an electrocardiogram were within normal limits.  

The veteran last underwent a VA cardiological examination in 
November 2000.  In conjunction therewith, his complaints and 
his medical history was elicited by the 
examining physician.  The examiner observed that the veteran 
had adequate hemodynamic stress with no definite evidence of 
significant impairment of coronary flow reserve.  However, 
distal inferior wall and mild anteroseptal regions were 
mildly suspicious.  The examiner also noted that magnetic 
resonance imaging of the brain conducted in October 1997 was 
negative, except for the incidental finding of a retention 
cyst on the right maxillary sinus and in the right side of 
the sphenoid sinus.  During the examination, the examiner 
noted that both of the 
veteran's carotid pulses were markedly diminished but present 
and without bruits.  The veteran's heart sounds at the apex 
were distant, and at the base were normal.  The diagnostic 
impression was coronary artery disease with angina pectoris; 
myocardial profusion with adequate hemodynamic stress; some 
redistribution in the mid anteroseptal and inferior walls of 
the heart that were suspicious, but not clearly diagnostic 
for minimally impaired flow reserve.  The examiner felt that 
the symptomatology reflected in the veteran's treatment 
records during 1996 could be interpreted as the product of 
transient ischemic attacks.  

Although the veteran has indicated that he has not worked 
subsequent to September 1996, it is significant that in 
December 1999, the veteran indicated that he was upset 
regarding his tobacco crop.  It is also significant to note 
that although the veteran's only service-connected disability 
is hypertensive heart disease with angina pectoris, his 
nonservice-connected disabilities include residuals of injury 
to 
the left hand with loss of the ring and little finger and 
ankylosis of the left middle finger, diabetes mellitus, and 
severe degenerative disc disease of the lumbosacral spine.  

Although the veteran has a consistent history of hypertensive 
heart disease with angina pectoris, medical evidence of 
record since September 1996 indicates that this has resulted 
in only mild limitation of physical activity; this was the 
conclusion of the VA examiner following the veteran's 
June 25, 1998, cardiological evaluation, and no evidence to 
the contrary has been offered.  The medical evidence of 
record which establishes that the veteran's service-connected 
disability precluded only strenuous activity establishes that 
the veteran was not precluded from substantially gainful 
employment.  See Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).

Instead, the only evidence furnished by the veteran 
concerning limitations imposed on his employment is that 
contained in his statements and the testimony offered by him 
at a personal hearing conducted at the RO in July 1998.  The 
veteran has offered no supporting medical evidence indicating 
that his service-connected disability, by itself, has 
rendered him unemployable in the competitive work force.  
Moreover, there is no indication that the veteran has 
attempted to, but been unable to, secure and follow a 
substantially gainful occupation solely by reason of his 
service-connected disability.  As such, the provisions of 
38 C.F.R. § 4.16(b) are not for application in this case.  
The evidence simply does not indicate that the veteran's 
hypertensive heart disease with angina pectoris rendered him 
unemployable as a factual matter prior to the assignment of a 
total disability rating on January 12, 1998.  It follows that 
the RO did not err in failing to submit this case to the 
Director, Compensation and Pension Service for extraschedular 
consideration in this case.  Id.  


ORDER

An effective date of January 12, 1998, but not earlier, is 
assigned for a total disability rating for hypertensive heart 
disease with angina pectoris.  

A total disability rating based upon individual 
unemployability is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeal

 

